DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 11, 19 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/2022.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamai (U.S. Patent Publication 2018/0097239).
	Regarding claim 1, Kamai discloses an electrode structure of a microbial fuel cell comprising: a catalyst layer, an electric conductor layer (current collector) on the catalyst, and a water repellant layer used for gas diffusion on the electric conductor layer, wherein the water repellant layer comprises a siloxane and contacts air, the electric conductor layer comprises a porous matrix, and the catalyst comprises a binder (Paragraphs 0032, 0037, 0085, 0087, 0158, 0159 and Figs. 2 and 10).  Kamai also discloses that the electrode structure is a cathode and that it is used in a microbial fuel cell with an anode that comprises electrogenic bacteria (Paragraphs 0145, 0150).
	As to claims 2 and 9, Kamai teaches that the water repellant layer is porous (Paragraph 0032), which means it has a textured surface.
	Regarding claims 3 and 9, Kamai states that the binder can be polyvinylidene fluoride (Paragraph 0088).
	As to claims 4 and 9, Kamai discloses that the catalyst can comprise carbon black (Paragraph 0179).
	Regarding claims 5, 6 and 9, Kamai teaches that the electric conductor layer can be comprise woven or non-woven fabrics of carbon fibers or carbon black (Paragraphs 0039, 0041).
	As to claim 7, Kamai discloses that the water repellant layer is bonded with the electric conductor layer (Paragraph 0034).
	Regarding claims 8 and 9, Kamai states that the siloxane can be polydimethylsiloxane (Paragraph 0032).
	As to claim 10, Kamai teaches that that the cathode and anode are immersed in a liquid (Paragraph 0158 and Fig. 10)
	Kamai teaches every limitation of claims 1-10 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 12, 13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamai (U.S. Patent Publication 2018/0097239) in view of Morse (U.S. Patent Publication 2003/0203271).
	The teachings of Kamai have been discussed in paragraph 4 above.
	Kamai fails to disclose that the water repellant layer is formed by disposing a siloxane solution comprising a siloxane and a solvent onto a surface of a substrate, and drying the siloxane solution, that the process also comprises texturing at least one surface of the water repellant layer, that the surface of the substrate is textured, and that the disposing comprises solvent casting, extrusion coating, slot die coating, spraying or melt casting.
	Morse discloses a process of forming a PDMS layer that is disposed on a membrane electrode assembly (MEA) to control the delivery of gas to the MEA, the process comprising: forming a liquid prepolymer solution of PDMS, pouring the solution over a mold master (substrate), and drying the solution to form a PDMS layer with a textured surface (Paragraph 0012), as recited in claims 12, 13, 16 and 18 of the present invention.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the water repellant layer of Kamai could be formed by solvent casting a siloxane solution into a mold and drying because Morse teaches that this technique forms a desired textured pattern in the siloxane layer so that gas can pass through in a desired manner.
7.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamai (U.S. Patent Publication 2018/0097239) in view of Morse (U.S. Patent Publication 2003/0203271) as applied to claims 12, 13, 16 and 18 above, and further in view of Dopp (U.S. Patent 8377149).
The teachings of Kamai and Morse have been discussed in paragraphs 4 and 6 above.
Kamai and Morse fail to disclose that the water repellant layer is textured by rolling a textured roller over the layer, and that the drying comprises drying the layer to between 15% and 25% by weight of solvent before texturing. 
Dopp discloses a process of forming a catalytic positive electrode comprising: spraying a hydrophobic film (base) with a PTFE dispersion in water, allowing to dry, pressure laminating the hydrophobic film to a catalytic layer, and pattern laminating the hydrophobic film to the catalytic layer by using a textured roller (Col. 14, Lines 20-40), as recited in claims 14 and 15 of the present invention.  Although Dopp does not specifically teach the amount of solvent left in the PTFE after drying, it would have been obvious to one of ordinary skill in the art that the drying time and temperature can easily be adjusted to created a desired wetness of the PTFE film for pressing into, as recited in claim 15 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the water repellant layer of Kamai of Morse could be textured using a textured roller because Dopp teaches that this allows for the layers to be laminated together with increased bonding strength and improved movement of ions through the patterned areas.
8.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamai (U.S. Patent Publication 2018/0097239) in view of Morse (U.S. Patent Publication 2003/0203271) as applied to claims 12, 13, 16 and 18 above, and further in view of Siu (U.S. Patent Publication 2007/0059565).
The teachings of Kamai and Morse have been discussed in paragraphs 4 and 6 above.
Kamai and Morse fail to disclose that the texturing is formed by etching the base layer with a plasma.
Siu discloses a method of forming anode and cathodes for a microbial fuel cell comprising the use of plasma-assisted etching for a mold used in the formation of the electrodes (Paragraph 0019), as recited in claim 17 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the base layer of Liu could be textured using a plasma etching step because Siu teaches that this technique accurately forms a desired pattern in a layer to be used for an electrode in a microbial fuel cell.
Response to Arguments
9.	The amendments made to the claims and arguments, filed on 8/22/2022, have overcome the 35 USC 112 rejections that were presented in the last Office Action.  Therefore, the rejections have been withdrawn.
10.	Applicant’s arguments, filed 8/22/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the amendments made to the claims, a new ground(s) of rejection is made in view of newly found prior art references.
	Applicants argue that Liu fails to disclose a discrete waterproof gas diffusion layer because Liu teaches a gas diffusion layer comprising carbon paper, carbon cloth, etc. and is covered with a coating material to encapsulate the parts of the electrode.  The reference, Kamai, is now being relied upon to teach a cathode comprising a catalyst layer, an electric conductor layer (current collector) on the catalyst, and a water repellant layer used for gas diffusion on the electric conductor layer.  Kamai does not teach that there is a coating surrounding the components of the electrode.  Kamai also teaches that the water repellant layer (gas diffusion) doesn’t need a coating to be waterproof.  Thus, Kamai teaches a discrete waterproof gas diffusion layer.
	Applicants also argue that Liu fails to disclose that the gas diffusion layer is nonporous, which causes the gas to pass through in a different manner.  The claims of the present invention do not recite that that the gas diffusion layer is nonporous or that gas passes through in a particular manner.  Thus, the porous gas diffusion layer of Kamai is the same at the gas diffusion layer recited in the claims.
	Applicants argue Dopp fails to disclose disposing a solution of a siloxane and solvent onto a surface of a substrate, and drying to form a discrete waterproof gas diffusion layer.  The reference, Morse, has replaced Dopp to teach the formation of a discrete gas diffusion layer, which is the opposite of the formation of a waterproof coating on a base layer that Dopp and Liu teach.  Morse teaches disposing a solution of a siloxane into a mold and drying to form a patterned gas diffusion layer.  This layer is combined on a membrane electrode assembly to transfer gas to the MEA.  Thus, Morse is teaching the formation of a discrete layer rather than a coating on a base.  Since both Kamai and Morse teach the use and formation of a discrete layer of a siloxane in a fuel cell, it would have been obvious to one of ordinary skill in the art that the method of Morse could be used to form the layer of Kamai.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722